EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In The Claims
Claims 6 – 8, 10, and 11 have been cancelled.

Reasons For The Above Changes
The above changes have been because the above claims have been withdrawn and are not drawn to a data conversion unit. 

REASONS FOR ALLOWANCE
Claims 1 – 5 and 9 are allowed. 
Claims 1 - 5 are allowable over prior art of record because the art does of record does not disclose or suggest obvious a data conversion unit configured to input data type information regarding collected data generated in the specific application service environment and the conversion rule of the knowledge base unit to the machine learning unit, augment the conversion rule of the knowledge base unit by reflecting the extensive conversion rule information extracted by the machine learning unit, and convert the collected data generated in the specific application service environment into 

Claim 9 is allowable over prior art of record because the art does of record does not disclose or suggest obvious augmenting the knowledge information regarding the conversion rule by reflecting the extensive conversion rule information corresponding to the type of collected data to a conversion rule expander through the performed machine learning, in combination with the rest of the claimed limitations.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singal et al teaches a contextual user engagement system for automatically engaging in a conversation with a user is provided. A context manager manage, with at least one processor, the context of the conversation with a user. The context manager receives a user utterance, wherein the context manager calls the other modules of the . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRANDON S COLE/Primary Examiner, Art Unit 2122